Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Nolan Turner, Appellant                                Appeal from the 5th District Court of
                                                       Bowie County, Texas (Tr. Ct. No.
No. 06-20-00050-CR         v.                          17F0520-005).      Memorandum Opinion
                                                       delivered by Chief Justice Morriss, Justice
The State of Texas, Appellee                           Burgess and Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the bill of
costs of the court below. Therefore, we modify the bill of costs by deleting the $100.00
emergency services fee and by conforming it with the recitation in the judgment that only
$634.00 in court costs were imposed. The judgment of the trial court is affirmed.
       We note that the appellant, Nolan Turner, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                       RENDERED NOVEMBER 25, 2020
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk